UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-521



In Re: ROBERT M. BRANISH,

                                                       Petitioner.




     On Petition for Writ of Habeas Corpus. (CA-96-1005-3)


Submitted:   May 1, 1997                    Decided:   May 8, 1997

Before WIDENER and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.

Robert M. Branish, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert M. Branish, a federal prisoner, petitions this court

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 (1994).

Branish contends that the district court in which his 28 U.S.C.A.

§ 2255 (West 1994 & Supp. 1997) motion was pending has erroneously

refused to accept jurisdiction over claims asserted in his supple-
mental motions filed in that court.

     A court will not entertain a § 2241 petition unless a motion

pursuant to § 2255 is "inadequate or ineffective to test the legal-

ity of [an inmate's] detention." See Swain v. Pressley, 430 U.S.
372, 381 (1977). The petitioner bears the burden of showing the in-

adequacy or ineffectiveness of a § 2255 motion. McGhee v. Hanberry,
604 F.2d 9, 10 (5th Cir. 1979).

     Because Branish has an adequate remedy under 28 U.S.C. § 2255,
namely an appeal from a final order disposing of the motion or a

Fed. R. Civ. P. 60(b) motion challenging the dismissal of his sup-

plemental motions, we deny leave to proceed in forma pauperis and

dismiss this petition. Branish's motion for release on bail pending

disposition of this petition is now moot and is denied for that

reason. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED



                                  2